       6:19-cv-00410-SPS Document 60-1 Filed in ED/OK on 05/21/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

 1. SARAH ROBINSON,                            )
                                               )
                                  Plaintiff,   )
                                               )
 vs.                                           )            Case No.: 19-cv-0410-SPS
                                               )
 1. KENDALL MORGAN, individually,              )
 2. ROB SEALE, individually,                   )
 3. SHERIFF OF LEFLORE CTY.,                   )
 officially,                                   )
 4. LEFLORE CTY. BD. OF CTY.                   )
 COMM’RS,                                      )
                                               )
                               Defendants.     )


                                 SUBPOENA DUCES TECUM


TO:      Oklahoma State Bureau of Investigation
         6600 N. Harvey Place
         Oklahoma City, OK 73116

         VIA CERTIFIED MAIL RETURN RECEIPT

GREETINGS:

         YOU ARE HEREBY COMMANDED to produce designated documents, electronically

stored information and/or tangible things in your possession, custody and/or control or permit

inspection and copying of the documents and tangible things listed below in conformance with

FED. R. CIV. P. 45(a)(1)(A)(iii). All parties to this case are being given notice that this Subpoena

has been served. You can comply with this Subpoena by doing one of the following:

         1.    Produce the original materials at the offices of GOOLSBY PROCTOR HEEFNER
               & GIBBS PC at 10:00 a.m. on Friday, June 18, 2021, and allow reasonable
               time and opportunity for the material to be copied by us at our expense, or;




                                                   1
    6:19-cv-00410-SPS Document 60-1 Filed in ED/OK on 05/21/21 Page 2 of 8




       2.      Deliver, mail, or electronically transmit copies or electronic files to
               GOOLSBY PROCTOR HEEFNER & GIBBS PC by 10:00 a.m. on Friday June
               18, 2021.

       3.      If you object to the production of any of the documents, tangible things or
               any portions thereof requested herein, you may serve a written objection
               upon GOOLSBY PROCTOR HEEFNER & GIBBS PC within fourteen (14) days
               or by Wednesday, June 2, 2021.

Any materials being produced, any objection being served, and all other communications

concerning this Subpoena should be addressed to:

       GOOLSBY PROCTOR HEEFNER & GIBBS, PC
       c/o Seth D. Coldiron
       701 N. Broadway Ave., Suite 400
       Oklahoma City, OK 73102
       Telephone: (405) 524-2400
       Facsimile: (405) 525-6004
       Email: scoldiron@gphglaw.com

                                       INSTRUCTIONS

       1.      This Subpoena Duces Tecum is authorized pursuant FED. R. CIV. P. 26, 34 & 45.

       2.      This Subpoena Duces Tecum is intended to ascertain information from You, and

requires You to make a full and complete search of all records Your custody, possession, control

or at Your or Your agents, investigators, servants, representatives or employees, disposal.

       3.      In answering and responding to this Subpoena Duces Tecum, You must make a

diligent search of Your records and of other papers and materials available to You or Your agents,

investigators, servants, representatives, employees or any other person acting on Your behalf.

       4.      All non-privileged information that is in Your possession, custody or control is to

be divulged.

       5.      In the event that You object to any of the individual requests sought by this

Subpoena Duces Tecum or any part thereof, please provide a detailed statement of the grounds for

Your objection.
    6:19-cv-00410-SPS Document 60-1 Filed in ED/OK on 05/21/21 Page 3 of 8




       6.      If you withhold any documents requested pursuant to this Subpoena Duces

Tecum for any reason whatsoever, you must provide a log as to each document which should

include the following information:

               a.      date of document,

               b.      the author(s),

               c.      the recipient(s),

               d.      a general description of the document’s contents that
                       allow one to ascertain the basis or grounds for non-
                       disclosure, and;

               e.      the specific grounds or reasons for withholding such
                       information, including any claims of privilege.

       7.      For any documents no longer in your custody or control, identify the document by

date, author(s), recipient(s), general description of its contents, if known, and state whether it is

missing, lost, destroyed, transferred to others or otherwise disposed of.

       8.      Any copies of electronically stored information (ESI) being produced electronically

in response to this Subpoena Duces Tecum must be produced in one of the following formats:

       Portable Document Format (PDF),

       Tagged Image File Format (TIFF),

       Third Generation Partnership Project (3GP),

       Advanced Audio Coding (ACC,)

       Advanced Video Coding High Definition (AVCHD),

       Motion Picture Experts Group Part 4 (MPEG-4),

       Windows Media Video (WMV), or

       Windows Media Audio (WMA)
    6:19-cv-00410-SPS Document 60-1 Filed in ED/OK on 05/21/21 Page 4 of 8




                                 DOCUMENTS REQUESTED

       This Subpoena Duces Tecum requires that you produce for copying and inspection ALL

AUDIO or AUDIOVISUAL FILES OR RECORDINGS (see definition, below) regarding the

following:

       OSBI File No.:         OSBI 2018-871
       Offense:               Civil Rights Violation Assault and Battery
       Victims:               Sate of Oklahoma, et al.
       Subject:               Kendall Morgan
       Disseminated to:       OSBI Special Agent Shawn Ward
       Volume No.:            Prosecutorial Report I

including, without limitation, all recorded or videotaped interviews of the following individuals:

        John David Albert, II                      Andrew Pohl
        Officer Trent Bell                         Ginette Poirier
        Deputy Andrew Bevil                        Doyle Potter
        Officer Theo Capes                         Deputy Tyler Ragan
        Deputy Justin Carmack                      Sara Robinson-Prock-Parker
        Matthew Culpepper                          Jordan Scott
        Chief Michael Draper                       Sheriff Rob Seale
        Detention Officer Adam Eden                Richard Tackett
        Deputy Cody Edwards                        Deputy Jason Timms
        Lieutenant Donnie Edwards                  Officer Arthur Ward
        Officer Jeremy Emmert                      Officer John Whitaker
        Addision Entmeier                          Deputy Michael “Wes” Wiles
        Jeffrey Fox                                Investigator Terry Winn
        Kendall Morgan                             Joseph Woodard
        Christopher Peterson

The terms “audio files” or “recordings” as used above, means any audio or visual, sound or

picture, captured onto a storage medium whether physically maintained on magnetic tape, optical

disc, solid state drive, or otherwise electronically stored, in its entirety, including, when

appropriate, any supplements, amendments, or revisions, in its original form (or copies thereof

where originals are unavailable) together with any copies thereof bearing comments, opinions,

discussion, or other information not in the original, including, but not limited to, computer data,

computer floppy disks, computer hard disks, any method of computer information storage not
    6:19-cv-00410-SPS Document 60-1 Filed in ED/OK on 05/21/21 Page 5 of 8




described, similar to any of the foregoing, and all other recordings within the meaning of

“documents” as defined by FED. R. CIV. P. 34.

       This Subpoena Duces Tecum is authorized pursuant to FED R. CIV. P. 45. As an officer of

the court, an attorney authorized to practice in the court may issue and sign a subpoena on behalf

of federal court. FED. R. CIV. P. 45(a)(3)(a). Failure by any person without adequate excuse to

obey a subpoena served upon him may be deemed in contempt of the court from which the

subpoena was issued. FED. R. CIV. P. 45(e).

       The person upon whom this Subpoena Duces Tecum is served is allowed a period of

fourteen (14) days after the date of service of the subpoena or before the time specific for

compliance if such time is less than fourteen (14) days after service, to serve upon the party or

attorney designated in the subpoena a written objection to inspection of the designated materials.

FED. R. CIV. P. 45(C)(2)(b). In order to allow objections to the production of documents and things

to be filed, you should not produce the documents and things until the date specified in this

subpoena, and if an objection is filed, you should not produce the documents and things until

the court rules on the objection. FED. R. CIV. P. 45(C)(2)(b)(i)-(ii).

       The following recitation of FED. R. CIV. P. 45(c), (d) & (e) relating to your protection as a

person subject to a subpoena, your duty to respond, and the potential consequences of not doing

so, is required to be included in this Subpoena pursuant to FED. R. CIV. P. 45(a)(1)(A)(iv):

       (c) Protecting a Person Subject to a Subpoena.
            (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney responsible for
            issuing and serving a subpoena must take reasonable steps to avoid imposing undue
            burden or expense on a person subject to the subpoena. The issuing court must enforce
            this duty and impose an appropriate sanction--which may include lost earnings and
            reasonable attorney’s fees--on a party or attorney who fails to comply.
            (2) Command to Produce Materials or Permit Inspection.
                (A) Appearance Not Required. A person commanded to produce documents,
                electronically stored information, or tangible things, or to permit the inspection of
                premises, need not appear in person at the place of production or inspection unless
                also commanded to appear for a deposition, hearing, or trial.
                (B) Objections. A person commanded to produce documents or tangible things or
                to permit inspection may serve on the party or attorney designated in the subpoena
6:19-cv-00410-SPS Document 60-1 Filed in ED/OK on 05/21/21 Page 6 of 8



           a written objection to inspecting, copying, testing or sampling any or all of the
           materials or to inspecting the premises--or to producing electronically stored
           information in the form or forms requested. The objection must be served before
           the earlier of the time specified for compliance or 14 days after the subpoena is
           served. If an objection is made, the following rules apply:
                     (i) At any time, on notice to the commanded person, the serving
                    party may move the issuing court for an order compelling
                    production or inspection.
                     (ii) These acts may be required only as directed in the order, and
                    the order must protect a person who is neither a party nor a party’s
                    officer from significant expense resulting from compliance.
  (3) Quashing or Modifying a Subpoena.
       (A) When Required. On timely motion, the issuing court must quash or modify a
       subpoena that:
           (i) fails to allow a reasonable time to comply;
           (ii) requires a person who is neither a party nor a party’s officer to travel more
           than 100 miles from where that person resides, is employed, or regularly transacts
           business in person--except that, subject to Rule 45(c)(3)(B)(iii), the person may
           be commanded to attend a trial by traveling from any such place within the state
           where the trial is held;
           (iii) requires disclosure of privileged or other protected matter, if no exception or
           waiver applies; or
           (iv) subjects a person to undue burden.
       (B) When Permitted. To protect a person subject to or affected by a subpoena, the issuing
       court may, on motion, quash or modify the subpoena if it requires:
            (i) disclosing a trade secret or other confidential research, development, or
           commercial information;
            (ii) disclosing an unretained expert’s opinion or information that does not
           describe specific occurrences in dispute and results from the expert’s study that
           was not requested by a party; or
           (iii) a person who is neither a party nor a party’s officer to incur substantial
           expense to travel more than 100 miles to attend trial.
       (C) Specifying Conditions as an Alternative. In the circumstances described in Rule
       45(c)(3)(B), the court may, instead of quashing or modifying a subpoena, order
       appearance or production under specified conditions if the serving party:
            (i) shows a substantial need for the testimony or material that cannot be otherwise
           met without undue hardship; and
            (ii) ensures that the subpoenaed person will be reasonably compensated.
  (d) Duties in Responding to a Subpoena.
       (1) Producing Documents or Electronically Stored Information. These procedures
       apply to producing documents or electronically stored information:
           (A) Documents. A person responding to a subpoena to produce documents must
           produce them as they are kept in the ordinary course of business or must organize
           and label them to correspond to the categories in the demand.
           (B) Form for Producing Electronically Stored Information Not Specified. If a
           subpoena does not specify a form for producing electronically stored information,
           the person responding must produce it in a form or forms in which it is ordinarily
           maintained or in a reasonably usable form or forms.
           (C) Electronically Stored Information Produced in Only One Form. The person
           responding need not produce the same electronically stored information in more
           than one form.
           (D) Inaccessible Electronically Stored Information. The person responding need
           not provide discovery of electronically stored information from sources that the
           person identifies as not reasonably accessible because of undue burden or cost.
           On motion to compel discovery or for a protective order, the person responding
           must show that the information is not reasonably accessible because of undue
6:19-cv-00410-SPS Document 60-1 Filed in ED/OK on 05/21/21 Page 7 of 8



         burden or cost. If that showing is made, the court may nonetheless order discovery
         from such sources if the requesting party shows good cause, considering the
         limitations of FED. R. CIV. P. 26(b)(2)(C). The court may specify conditions for
         the discovery.
      (2) Claiming Privilege or Protection.
         (A) Information Withheld. A person withholding subpoenaed information under
         a claim that it is privileged or subject to protection as trial-preparation material
         must:
                 (i) expressly make the claim; and
                 (ii) describe the nature of the withheld documents,
                 communications, or tangible things in a manner that, without
                 revealing information itself privileged or protected, will enable the
                 parties to assess the claim.
         (B) Information Produced. If information produced in response to a subpoena is
         subject to a claim of privilege or of protection as trial-preparation material, the
         person making the claim may notify any party that received the information of the
         claim and the basis for it. After being notified, a party must promptly return,
         sequester, or destroy the specified information and any copies it has; must not use
         or disclose the information until the claim is resolved; must take reasonable steps
         to retrieve the information if the party disclosed it before being notified; and may
         promptly present the information to the court under seal for a determination of the
         claim. The person who produced the information must preserve the information
         until the claim is resolved.

  HEREOF fail not, under penalty of law, this 21st day of May 2021.

                                                       GOOLSBY PROCTOR HEEFNER & GIBS, PC

                                                       /s/Seth D. Coldiron
                                                       James L. Gibbs, II (OBA #15689)
                                                       Seth D. Coldiron (OBA #20041)
                                                       701 N. Broadway Avenue, Suite 400
                                                       Oklahoma City, OK 73102-6006
                                                       Telephone: (405) 524-2400
                                                       Facsimile: (405) 525-6004

                                                       Email: jgibbs@gphglaw.com
                                                              scoldiron@gphglaw.com

                                                       Attorneys for Defendant,
                                                       Kendall Morgan
    6:19-cv-00410-SPS Document 60-1 Filed in ED/OK on 05/21/21 Page 8 of 8




                                CERTIFICATE OF SERVICE

        I hereby certify that on May 21, 2021, I electronically transmitted the attached document
to the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic
Filing to the following ECF registrants:

            David Blades                         Ambre C. Gooch
            5801 E. 41st Street, Suite 300       Michael L. Carr
            Tulsa, OK 74135                      COLLINS, ZORN & WAGNER, P.C.
                                                 429 N.E. 50th St, 2nd Floor
            and                                  Oklahoma City, OK 73105-1815

            Paul Gee                             Email: acg@czwlaw.com
            GEE LAW FIRM, PLLC                          mlc@czwlaw.com
            3314 E. 51st St., Ste 208
            Tulsa, OK 74135                      Attorneys for Defendants,
                                                 Sheriff of LeFlore County, Okla., in
            Email: pgee@paulgeelaw.com           his official capacity, Rob Seale, in
                                                 his individual capacity, and Bd. of
            Attorneys for Plaintiff,             Cty. Comm’rs of LeFlore Cty.
            Sarah Robinson


                                                    /s/Seth D. Coldiron
                                                    Seth D. Coldiron
